—Order, Supreme Court, New York County (Stuart Cohen, J.), entered April 3, 1996, which, insofar as appealed from, granted defendant’s motion to vacate the default judgment against it, unanimously affirmed, without costs.
Defendant’s inaction, causing only a brief delay in this litigation, was excusable in the circumstances. A meritorious defense to plaintiff’s claim for legal fees accruing on an hourly basis has been raised by defendant, given that the record contains a single contingency fee retainer agreement and there is no evidence that defendant has as yet received any proceeds from the litigation. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.